Powell, J.
1. In an attachment case the initial affidavit may be amended by adding one or more additional grounds- of attachment to those-originally alleged. Civil Code, §5122; Fitzpatrick v. Flanigan, 106 U. S. 648 (27 L. ed. 211, 1 Sup. Ct. 369) ; Brumby v. Rickoff, 94 Ga. 429 (21 S. E. 232) ; Collins v. Taylor, 128 Ga. 789 (58 S. E. 446).
2. Testimony that an account made out against a partnership was presented to one of the members thereof, and that he acknowledged its, correctness, is prima facie proof of the correctness of the account; and, in case of a denial of the account by the partnership, is sufficient to make an issue of fact for the jury.

Judgment affirmed.

Certiorari, from Bibb superior court — Judge Felton. May 26, 1908.
Submitted July 17,
Decided July 31, 1908.
Nottingham & Cabaniss, for plaintiffs in error.
L. D. Moore, contra.